Peb Cubiam.
This is an attempt to appeal from findings of fact, conclusions of law and an order for judgment. No motion for a new trial was made and no judgment entered. The appeal must, therefore, be dismissed and the case remanded to the court below for further proceedings. If an appeal is promptly taken after judgment is rendered in the lower court, it may be submitted upon the record and briefs on file in this court and upon the oral arguments which have been presented, provided a stipulation of the parties for such submission is filed herein.
Appeal dismissed.